°RIC": M.:01r1                                                                    11/04/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0426


                                        DA 20-0426

                                                                       FILED
                                                                      NOV 0 4 2020
IN THE MATTER OF THE
                                                                   Bowen Greenvvood
CONSERVATORSHIP OF:                                              Clerk of Supreme Courl
                                                                    .tate. of Montana

                                                                    ORDER
G.R.R.,

      A Protected Person.




       Representing himself, Jack L. Robinson, Appellant herein, was initially due to file his
opening briefon September 24,2020. On September 25, 2020, this Court entered an order
rejecting Appellant's brieffor numerous deficiencies, such as failure to include a statement
ofissues; tables ofcases, statutes, and other authorities; table ofcontents; statement ofcase;
references to the record; and improperly spaced text. On October 5,2020, Appellant filed a
second brief, which this Court also rejected for numerous deficiencies. Many of the same
deficiencies were noted again, in addition to Appellant failing to remove the Protected
Person's name and replace the name with initials. On October 16,2020, Appellant filed his
third Opening Brief, which this Court again rejected for many ofthe same deficiencies. In
this last order, entered October 19, 2020, the Court ordered that "given this is the third
deficiency order, failure to revise this deficient brief in accordance with these rules may
result in summary dismissal ...."
       On October 30, 2020, Appellant filed his Fourth Opening Brief. There are again
numerous deficiencies, the Protected Person is identified by his name, and Appellant has
failed to correct deficiencies noted in prior orders.
       Therefore,
       IT IS ORDERED that Appellant's appeal DISMISSED.
      The Clerk of Court is directed to provide a copy of this Order to counsel of record,
and to Jack L. Robinso
      DATED this   if     day of November, 2020.




                                                                Justices




                                           2